DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021, has been entered.

Status of Claims
This action is in reply to the Amendment filed on November 10, 2021 (“the Response”). Claim 1 is Currently amended; claims 3-6, 8, 10, 13, 15, and 20-22 are Previously presented; claims 9 and 14 are Original; and claims 2, 7, 11, 12, 16-19, and 23-46 are Canceled. Claim 1, 3-6, 8-10, 13-15, and 20-22  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claim 1 have been noted by the Examiner. The amendments necessitate the new grounds of rejection under 35 U.S.C. 112 and 103 set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 8-10, 13-15, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of individual mannequin sub-parts;” "a first individual mannequin sub-part;" and "a second individual mannequin sub-part." It is unclear whether the subsequently claimed first and second sub-parts should actually be claimed as "a first individual mannequin sub-part of the plurality of individual mannequin sub-parts" and "a second individual mannequin sub-part of the plurality of individual mannequin sub-parts," respectively. For examination purposes, Examiner assumes this construction.
Claims 3-6, 8-10, 13-15, and 20-22 are also rejected for their incorporation of the above through their dependencies of claim 1.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0131043, Frost (“Frost”) in view of CN Patent Pub. No. 101336787A, Zhang (“Zhang”) and UK Patent Pub. GB2459673A, Russell (“Russell”). 
Regarding claim 1 (Currently amended), Frost teaches a modular mannequin (test dummy apparatus whose parts can be assembled, disassembled, and reassembled to allow for movement of the apparatus in pieces, i.e., “modular,” Abstract) comprising: a plurality of individual mannequin sub-parts (e.g., torso/head 100, which can also be two separate parts, FIGS. 1A-1E, ¶53, ¶117; thigh 200, FIGS. 2A-2F; lower leg 300, FIGS. 3A-3E; upper arm component 820, lower arm component 840, FIGS. 8A-8B); and one or more flexible couplings (the components are connected to one another at articulating joints, ¶27, i.e., the joints are “flexible couplings” as they are capable of flexing); each of the flexible couplings being configured to releasably connect two or more of the plurality of individual mannequin sub-parts to one another (parts can be assembled, disassembled, and reassembled to allow for movement of the apparatus in pieces, Abstract, i.e., the joints releasably connect at least two of the components together; there are a number of different methods to attach thigh 200 to the torso/head 100, examples set forth in ¶¶122-126; also a number of different ways of securing and positioning lower leg relative to thigh, ¶¶134-138; in order for arms to articulate in a similar fashion to the leg, the same concepts may be utilized for joining upper arm 820 to torso 100 and joining lower arm 840 to upper arm 820, ¶129; e.g., articulated joints shown in FIGS. 4A-4E), wherein one or more of the individual mannequin sub-parts are each configured to receive at least one removable material (each part has a drain/fill opening to allow for the filling and draining of each part cavity with the desired substance, e.g., water, ¶27, ¶114); wherein one or more of the flexible couplings selectively provides a hinge between a first individual mannequin sub-part and a second individual mannequin sub-part when the first individual mannequin sub-part and the second individual mannequin sub-part are connected to one another (for example, section 260 is used to guide positioning bolt or other connector 930 through corresponding openings 330, 340, 350 of lower leg 300 knee in order to position and secure lower leg in a standing, sitting, or 111-degree angle, ¶135; e.g., to go from horizontal knee sitting position to crouching position, positioning pin 140 slides within recessed area 270/290 of the selected leg while thigh 200 rotates around rod 910, positioning pin 930 is removed to allow lower leg to rotate around rod 920, and then pin 930 is placed is placed through tunnel 340 of lower leg to hold knee joint in position, ¶142; in other words, the coupling is locked in a first position, i.e., the two parts are not able to rotate with respect to one another (there is no working “hinge” as it is locked), the pin is selectively removed to selectively provide a hinge and allow the parts to “hinge” (i.e., rotate) with respect to one another, and the pin is selectively placed again in order to selectively lock the hinge/joint in its new position), the one or more of the flexible couplings selectively providing the hinge such that in a first configuration the hinge is in a non-flexing condition (i.e., locked so that the parts cannot rotate with respect to one another as described above) and in a second configuration the hinge is in a flexing condition (hinge is 
Frost may not explicitly teach that each flexible coupling comprises a flexible material. However, Zhang teaches a posable simulated person for taking the place of an accident victim so that an investigation can occur without the victim’s presence being required (¶11). Zhang teaches that the simulated person uses wire or VELCRO® hook-and-loop fasteners for connecting the body parts of the simulated person together (¶11). Zhang further teaches that the simulated person is posed using the connectors and placed directly on the victim’s position so that police can take pictures, survey, measure, and interview witnesses (¶11). Further, Russell teaches an attachment for a punching bag that simulates arms and legs (Title). For example, the arms attach to the punching bag (which simulates a torso) with an adjustable ratchet strap I that is cinched to secure the attachment to the bag (FIG. f, p. 2). In other words, Russell teaches using an adjustable locking strap as a connector between body parts of a modular simulated person. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material like the adjustable locking straps in Russell (which could be in addition to wires as in Zhang) instead of the more complex couplings of Frost in order to simplify the joint construction and make manufacturing/assembly easier. In Frost as modified, the adjustable straps selectively provide a “hinge” when loose but do not when ratcheted tight. 
2. (Canceled).  
Regarding claim 3 (Previously presented), Frost teaches wherein one or more of the plurality of individual mannequin sub-parts each comprises a compartment configured to contain the at least one removable material (part cavity: each part has a drain/fill opening to allow for the filling and draining of each part cavity with the desired substance, e.g., water, ¶27, ¶114).  
Regarding claim 4 (Previously presented), Frost teaches wherein one or more of the compartments are each selectively sealable (e.g., drain/fill opening 1865 can be raised from body surface 620 and dosed with a plug 630, FIG. 6, ¶118).  
Regarding claim 5 (Previously presented), Frost teaches wherein one or more of the individual mannequin sub-parts each comprises a flexible fabric (e.g., rubber, which is soft, ¶26). NOTE: Applicant has broadly defined “fabric” to mean a woven or non-woven material (p. 6, l. 2). Applicant’s Disclosure also states that the WO 2017/077306 PCT/GB2016/053417also individual mannequin sub-parts 12 may be5 fabricated from any suitable material, and in certain embodiments, the fabric 18 will be at least durable, waterproof and easy to clean (p. 7, ll. 4-6).
Regarding claim 6 (Previously presented), Frost teaches further comprising one or more fastening means, each of the fastening means being associated with at least one respective flexible coupling and configured to facilitate the releasable connection of two or more of the plurality of individual mannequin sub-parts to one another (dummy apparatus whose parts can be assembled, disassembled, and reassembled to allow for movement of the apparatus in pieces, i.e., “modular,” Abstract; e.g., any of the various means for attaching thigh 200 to torso/head 100, examples set forth in ¶¶122-126; also a number of different ways of securing and positioning lower leg relative to thigh, ¶¶134-138; in order for arms to articulate in a similar fashion to the leg, the same concepts may be utilized for joining upper arm 820 to torso 100 and joining 
Claim 7 (Canceled).
Regarding claim 8 (Previously presented), Frost may not explicitly teach further comprising one or more adjustment means, each of the adjustment means being associated with at least one respective flexible coupling and configured to permit adjustment of a length of each respective flexible coupling. However, as discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material like the adjustable locking straps in Russell instead of the more complex couplings of Frost in order to simplify the joint construction and make manufacturing/assembly easier for a simulated person used for a different known purpose. Each adjustable locking strap of Russell includes a toothed fastener for ratcheting the strap, i.e., adjusting the length thereof (toothed fastener, FIG. I, p. 1).
Regarding claim 13 (Previously presented), Frost teaches further comprising the at least one removable material (articulating body form that can be filled with any type of material that can be contained by plastic or rubber (hard or soft), in order to  received by at least one of the plurality of individual mannequin sub-parts (body parts can be filled and then connected together or connected and then filled, ¶114).  
Regarding claim 15 (Previously presented), Frost may not explicitly teach wherein the total weight of the modular mannequin is 100kg or greater. However, Frost teaches that the apparatus is to be used for simulating a human body (¶28) and that the apparatus can be used to simulate various body weights as desired (¶27). Frost further teaches that the current design is for an average person weighing 175 lbs. (just shy of 80kg), but other designs may be created in the same fashion that simulate a child of various age groups, a pregnant woman, or an obese person (¶28). Selecting a weight of 100kg or greater (about 220lbs) to represent an obese person requires only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the total weight of the dummy of Frost be 100kg or greater in order to yield the predictable results of simulating an obese person.
Claims 16-19 (Canceled).
Regarding claim 20 (Previously presented), Frost teaches wherein two or more of the plurality of individual mannequin sub-parts are configured to provide a limb of the modular mannequin (e.g., thigh and lower leg provide leg (i.e., a limb): thigh 200, FIGS. 2A-2F, and lower leg 300, FIGS. 3A-3E; e.g., upper arm and lower arm provide arm (i.e., a limb): component 820 and lower arm component 840, FIGS. 8A-8B).  

s 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Zhang and Russell as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2008/0182729, Ziska et al. ("Ziska").
Regarding claims 9 (Original) and 10 (Previously presented), Frost and Russell may not explicitly teach wherein one or more of the adjustment means each comprises a hook-and-loop fastener OR  wherein one or more of the adjustment means each comprises a slide buckle. Russell teaches that it is a toothed fastener, making it a ratchet strap (which is adjustable). However, Ziska teaches an adjustable strap wherein the adjustment means is a hook-and-loop fastener (adjustable means can be but not limited to VELCRO® hook-and-loop straps and/or straps/buckles, ¶27) AND wherein one or more of the adjustment means each comprises a slide buckle (adjustable means can be but not limited to VELCRO® hook-and-loop straps and/or straps/buckles, ¶27). It would have been obvious to one of ordinary skill in the art before the effective filing date to select a different known adjustment means in order to yield the same predictable results of being able to adjust the length of the strap.
Claims 11-12 (Canceled).
Regarding claim 21 (Previously presented), Frost teaches wherein two or more of the plurality of individual mannequin sub-parts are configured to provide a torso of the modular mannequin (torso and head form torso component: torso/head 100 can also be two separate parts, FIGS. 1A-1E, ¶53, ¶117). Even if Frost were found not to teach this feature, Ziska does (“torso” includes separate torso and groin pieces, FIG. 1; allows a flexible unit which moves and simulates a human body, and the flexibility of adjoining the units allows for bending, ¶26). It would have been obvious to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Zhang and Russell as applied to claims 1 and 13 above, and further in view of Ziska.
Regarding claim 14 (Original), Frost may not explicitly teach further comprising at least two removable materials received by at least one of the plurality of individual mannequin sub-parts, each of the removable materials having a different density to that of the at least one other of the at least two removable materials. Frost does teach that the possible density of the dummy is created by filling the apparatus cavities with certain types of material (¶26). Further, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) where each sub-part has an outer surface that covers the padding area (¶24), and each pad is made from, but is not limited to, cotton, cotton batting, felt, foam, high density foam and/or any other synthetic material which can be used to absorb the force of a punch and/or kick (¶24). It would have been obvious to one of ordinary skill in the art before the effective filing date to include any combination of various materials having different densities such as cotton, cotton batting, felt, foam, and/or high density foam as taught by Ziska as the removable materials in Frost in order to yield the predictable results of achieving a desired density.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Zhang and Russell as applied to claim 1 above, and further in view of German Patent Pub. No. DE 102006029045 B4, Aelterman, et al. (“Aelterman”).
Regarding claim 22 (Previously presented), Frost may not explicitly teach further comprising an outer casing configured to selectively at least partially receive two or more of the individual mannequin sub-parts. However, Aelterman teaches a weight load test dummy (¶4, translation) and that in a preferred embodiment of the invention, the body has at least one storage compartment for at least one weight element (¶19, translation) so that it is possible to handle the load dummy easily and flexibly (when empty of weights) and to use it with different adjustable weights (¶15, translation) that can easily be added in situ for a test without spilling the fill material (for example, inside a vehicle, ¶11, translation). The body is expediently hollow and its cavity forms one or more storage compartments for the at least one weight element or elements (¶19, translation). In particular, it is preferred that the cavity extends over the entire load dummy and forms a single storage compartment so that it can accommodate a plurality of weight elements (¶19, translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Frost by Aelterman to include an outer casing (i.e., “compartment”) that can receive one or more mannequin sub-parts (i.e., “weight elements”) in order to yield the predictable results of being able to handle the load dummy easily and flexibly (when empty of weights) and use it with different adjustable weights that can easily be added in situ for a test without spilling the fill material.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection under 35 U.S.C. 112 and 103 set forth above. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:
(1) Frost does not disclose one or more flexible couplings for selectively providing a hinge;
(2) The Office Action ignores required limitations of claim 1, e.g., the one or more flexible couplings comprising a flexible material and selectively providing a hinge;
(3) Frost does not suggest the use of a flexible material;
(4) Using a flexible material in Frost would be disadvantageous; and
(5) Frost does not teach selectively providing a hinge.
In response to the Applicant’s argument (1), Examiner respectfully disagrees. Frost does teach flexible couplings selectively providing a hinge as claimed, which is set forth in the above rejection. The couplings of Frost selectively provide hinges because the joints can be selectively locked (when locked, no hinge provided). What Frost may not explicitly teach is that the flexible couplings comprise a flexible material, but the combination of references renders this obvious as set forth above. A single reference need not disclose every feature; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s argument (2), Examiner respectfully disagrees. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See also the discussion of Applicant’s argument 1.
In response to the Applicant’s argument (3), the Examiner notes that the suggestion to use a flexible material for coupling two mannequin parts together need not come from the primary reference, Frost. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of ordinary skill in the art with Frost before her would look to the structures of other humanoid dummies/mannequins such as the structures taught by Zhang and Russell. 
In response to the Applicant’s argument (4), Examiner respectfully disagrees. As modified by Zhang and Russell, the limbs of Frost can be connected, posed, and cinched tight using adjustable straps. There is no evidence that this would be disadvantageous. 
In response to the Applicant’s argument (5), Examiner respectfully disagrees. Frost does teach selectively providing a hinge as claimed, which is set forth in the above rejection. See also discussion of Applicant’s argument 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.L.K./
Patent Examiner
Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715